Mb. Justice Heenández
delivered the opinion of the court.
This is aii appeal taken by Francisco Feliciano and Jnan Pérez from a judgment rendered on appeal and after a new trial had been held in the District Court of Mayagüez. on March 11 last, sentencing each of the appellants, for exhibiting a book containing obscene illustrations, to imprisonment in jail for one year, and to pay the costs, and furthermore, ordering the destruction of the book seized.
The complaint upon which the trial was held, filed in the Municipal Court of Mayagüez by Rafael Fernández, an Insular policeman, by whom it was signed and sworn to on the 3d of November of last year, reads as follows:
‘-I, Rafael Fernández, I. P., of age, depose and swear before the municipal judge: ‘That Francisco Feliciano, alias Furni, had in his possession a small book with obscene illustrations, and on October 31,' 1906, he-maliciously gave it'to Juan Pérez in order that he might show the illustrations, as he did, to Misses Margarita Dedo, Felicita Soto, and Rosalía Morales, while they were working in the match factory of Grau Hermanos of this city, and as this act constitutes a crime I denounce it for the proper purposes.”
*9The record does not contain any bill of exceptions or statement of facts, nor have the appellants appeared to sustain the -appeal either orally or in writing, Francisco Feliciano having abandoned it, and was so held to have abandoned it, by decision of April 16 last.
With respect to the other .appellant, Jnan Pérez, we have examined the complaint filed and the judgment appealed from, and we find that, far from any error having been committed, he has been done full justice.
The crime involved is provided for in the third subdivision of section 283 of the Penal Code, and is qualified as a misdemeanor by subdivision 5 of said section, carrying with it the penalty of imprisonment in jail for a period not exceeding two years, or the payment of a fine not exceeding $250, or both penalties in accordance with section 16 of the -said Code it being sufficient for the purposes of the complaint that the latter' stated generally the fact of the obscenity of the illustrations, according to section 91 of the Code of Criminal Procedure.
It is also to be deduced from the complaint that the offense was committed in a place within the jurisdiction of the Municipal Court of Mayagüez — that is to say, in the match factory of G-rau Hermanos in said city — but we recommend as the better practice that every complaint or information determine in a clear and specific manner the place where the offense was committed, and the municipal or district court under whose jurisdiction it is.
Concurring with the fiscal, we believe that the judgment appealed from should be affirmed, with the costs of the appeal also against the appellant.

Affirmed.

Chief Justice Quinones and Justices Figueras, MacLeary and Wolf concurred.